Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
 
Claims 1, 11, and 21 have been amended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 6/16/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by as being anticipated by USP Application Publication 2012/0065958 to Schurig.

As per claims 1, 11, and 21, Schurig teaches a method comprising: 
generating, by one or more processors, a share object [alias token] in a sharer account [first workspace 202] (0097), the share object including a first role object [read permission] having a set of grants [permission set; 0065] to one or more resources [first object 204a] of the sharer account (103), the one or more resources being separate and different from the share object (0097) and wherein the share object further includes a list of customer accounts that may utilize the set of grants [the token can include the user/tenants that have rights to act on the resource; 0065, 0098, and 0103]; and 
generating, within a target account [second workspace 206], an alias object [alias object 208] that references the one or more resources [first object] and serves as a proxy for the one of more resources (0102), wherein the target account accesses the one or more resources of the sharer account using the set of grants of the share object and the alias object (0102 and 0103).

As per claims 3, 13, and 23, Schurig teaches granting a second role object [WRITE permission] in the target account access rights to the alias object (0103); and 
granting the second role object in the target account access rights to the first role object included in the share object such that the target account accesses the one or more resources using the set of grants of the share object (0103) and directs a request to access the one or more resources to the alias object (0102).
As per claims 4, 14, and 24, Schurig teaches the alias object serves as a proxy for the object at the top of the object hierarchy (0102).
As per claims 5, 15, and 25, Schurig teaches wherein a request to access the one or more resources is directed to the alias object, the alias object is internally replaced by the object at the top of the object hierarchy in the sharer account for which the alias object serves as a proxy (0060 and 0102).
As per claims 6, 16, and 26, Schurig teaches the target account accesses the one or more resources without copying them (0103).
As per claims 7, 17, and 27, Schurig teaches processing the request from the target account using a virtual warehouse corresponding to the target account, wherein the virtual warehouse comprises a set of one or more compute nodes configured to access data in a storage layer corresponding to the sharer account to generate a response to the request (0099).

As per claims 9, 19, and 29, Schurig teaches the object at the top of the object hierarchy is a dataset (0056, 0060, and 0102) and the sharer account shares the set of grants with multiple other target accounts of a multiple tenant database [Fig. 3] such that the multiple other target accounts can read the dataset without ingesting or copying the dataset (0103) using one or more virtual warehouses corresponding to the multiple other target accounts (0099).
As per claims 10, 20, and 30, Schurig teaches the object at the top of the object hierarchy comprises database data associated with the sharer account (0056, 0060, and 102).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431